 


113 HR 3046 IH: Small Business Health Care Tax Credit Improvement Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3046 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Pallone introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand and simplify the credit for employee health insurance expenses of small employers. 
 
 
1.Short titleThis Act may be cited as the Small Business Health Care Tax Credit Improvement Act of 2013. 
2.Expansion and simplification of credit for employee health insurance expenses of small employers 
(a)Increase in maximum number of eligible full-Time employeesSubparagraph (A) of section 45R(d)(1) of the Internal Revenue Code of 1986 is amended by striking 25 full-time equivalent employees and inserting 50 full-time equivalent employees. 
(b)Modification of phaseout of credit amount 
(1)In generalSubsection (c) of section 45R of such Code is amended to read as follows: 
 
(c)Phaseout of credit amount based on number of employees and average wages 
(1)In generalThe amount of the credit determined under subsection (b) shall be adjusted by multiplying— 
(A)the amount determined under subsection (b), by 
(B)the product of the amount determined under paragraph (2) and the amount determined under paragraph (3). 
(2)Employee adjustmentThe amount determined under this paragraph is a fraction (not more than 1) the numerator of which is the number by which the total number of full-time equivalent employees of the eligible employer is less than 50 and the denominator of which is 30. 
(3)Wages adjustmentThe amount determined under this paragraph is a fraction (not more than 1) the numerator of which is the amount by which the average annual wages of the eligible employer is less than twice the dollar amount in effect under subsection (d)(3)(B) and the denominator of which is such dollar amount.. 
(2)Conforming amendments 
(A)Subsection (a) of section 45R of such Code is amended by inserting , as adjusted under subsection (c) after the amount determined under subsection (b). 
(B)Subsection (b) of section 45R of such Code is amended by striking Subject to subsection (c), the and inserting The. 
(C)Subparagraph (B) of section 45R(d)(3) of such Code is amended by striking subsection (c)(2) and inserting subsection (c)(3). 
(c)Average annual wage limitation increase 
(1)2012 and 2013Clause (i) of section 45R(d)(3)(B) of such Code is amended to read as follows: 
 
(i)2010, 2011, 2012, and 2013The dollar amount in effect under this paragraph is— 
(I)for taxable years beginning in 2010, 2011, or 2012, $25,000, and 
(II)for taxable years beginning in 2013, $28,500.. 
(2)Subsequent yearsClause (ii) of section 45R(d)(3)(B) of such Code is amended by striking $25,000 and inserting $28,500. 
(d)Repeal of uniformity requirement for contributionsParagraph (4) of section 45R(d) of such Code is amended— 
(1)by striking in an amount equal to a uniform percentage (not less than 50 percent) of the premium cost of the qualified health plan, and 
(2)by inserting (in an amount not less than 50 percent of the premium cost of the qualified health plan) after nonelective contribution. 
(e)Repeal of limitation based on state average premiums 
(1)In generalSubsection (b) of section 45R of such Code is amended to read as follows: 
 
(b)Health insurance credit amountSubject to subsection (c), the amount determined under this subsection with respect to any eligible small employer is equal to 50 percent (35 percent in the case of a tax-exempt eligible small employer) of the aggregate amount of nonelective contributions the employer made on behalf of its employees during the taxable year under the arrangement described in subsection (d)(4) for premiums for qualified health plans offered by the employer to its employees through an Exchange.. 
(2)Conforming amendmentParagraph (2) of section 45R(g) of such Code is amended by inserting and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C). 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2012. 
 
